DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/13/2022 has been accepted and entered. Claims 1, 3-4, 10-13, 17-18, 21-23 have been amended. Claim 23-25 have been added. Claims 15-16 have been cancelled. Claims 1-14 and 17-25 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 6, filed 12/30/2021, with respect to the rejection(s) of claim(s) 1-6, 15, and 17-21 rejected under 35 U.S.C. § 103 as being unpatentable over Huber et al. (U.S. Pub. No. 2019/0170887; hereinafter “Huber’), and further in view of Newman (U.S. Pub. No. 2020/0400857), have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-14 and 17-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and 22, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a scintillator system for detecting incoming radiation with a plurality of properties including at least one of differing types, differing energies, or differing incoming directions, the system comprising a scintillator structure comprised of a plurality of first scintillator elements and a plurality of second scintillator elements, the first and second scintillator elements having similar three dimensional shapes and being disposed in an alternating pattern adjacent one another to form a three dimensional unitary structure, with the pluralities of first and second scintillator elements being formed from first and second dissimilar materials, respectively, the first dissimilar material being operable to emit a first color of light, and the second dissimilar material being operable to emit a second color of light different from the first color of light, either or both of the first or second color of light being emitted in response to a receipt of the incoming radiation.
	With regards to claim 21, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a scintillator first and second scintillator elements made of first and second dissimilar materials configured to emit light of first and second differing colors, the first and second dissimilar materials having first and second different light emission times in response to incoming radiation.
	With regards to claim 23, the prior art of record fails to disclose or reasonably suggest, in combination with the other claimed elements, a scintillator system for detecting incoming radiation with a plurality of properties including at least one of differing types, differing energies, or differing incoming directions, the system wherein the scintillator structure is comprised of a single structure formed from the first and second dissimilar materials, and in addition includes a graded mixture gradient of the first and second dissimilar materials.
The closest art of record teaches the following;
Newman (US 2020/0400857) discloses a imaging radiation detection system, useful in detecting and localizing radioactive (Abstract), the system comprising:
a scintillator structure ([0041]; “….the detectors 101-102 may include scintillators…”; Fig; 1 and Fig. 12)  comprised of a plurality of first scintillator elements 101 and a plurality of second scintillator elements 102, the first and ([0067]; rectangular shapes in a checkerboard pattern), 
a plurality of light detectors disposed in proximity to the scintillator structure for detecting the first and second different colors of light and generating output signals in response thereto [0041]; and
a detector electronics subsystem [0032] responsive to the output signals for providing an indication of colors emitted by the scintillator structure and inferring at least one property of the incoming radiation [0041][0058].
Newman teaches of utilizing  one color for gamma radiation, a second color for low-energy neutron detection, and a third color for high-energy neutrons [0041]. Additionally, the reference teaches that the type of particle detected may be rendered as a color or other feature of the radiation overlay on a composite image [0074]. 
Newman does not specifically disclose first and second scintillator elements being formed from first and second dissimilar materials and  the first dissimilar material being operable to emit a first color of light, and the second dissimilar material being operable to emit a second color of light different from the first color of light, wherein either or both of the first or second color of light being emitted in response to  receipt of the incoming radiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884